Citation Nr: 0402015	
Decision Date: 01/20/04    Archive Date: 01/28/04	

DOCKET NO.  92-05 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a disorder of the 
cervical spine, to include herniated cervical discs and 
arthritis.


REPRESENTATION

Appellant represented by:	Mortimer C. Newton, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1999 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  In March 1993, and once again 
in November 1995, the Board remanded the veteran's case to 
the RO for further development.  Subsequently, in a decision 
of November 4, 1997, the Board denied entitlement to service 
connection for a disorder of the cervical spine, to include 
herniated cervical discs and arthritis.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 1999, the Court vacated 
and remanded the case, holding that the veteran's claim was 
well-grounded.

In a decision of April 2000, the Board once again denied 
entitlement to service connection for a cervical spine 
disorder, to include herniated cervical discs and arthritis.  
That decision was subsequently appealed to the Court, which, 
in a March 2001 Order, vacated the Board's April 2000 
decision denying entitlement to service connection for a 
disorder of the cervical spine, and, in so doing, remanded 
the case to the Board for further action consistent with a 
March 2001 Joint Motion for Remand and to Stay Proceedings.

In June 2002, the veteran's case was once again remanded to 
the RO in order that the veteran might be afforded a hearing 
before a traveling Member of the Board.  That hearing was 
held before the undersigned Member of the Board in November 
2002.

In May 2003, the veteran's case was again remanded to the RO 
for further notification and development action consistent 
with the recently-passed Veterans 


Claims Assistance Act of 2000.  The case is now, once more, 
before the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to an equitable 
disposition of the veteran's appeal has been obtained by the 
Regional Office.

2.  A cervical spine disorder, diagnosed as severe neck 
sprain, clearly and unmistakably preexisted the veteran's 
entry upon active service.

3.  Based on the pertinent evidence of record, the veteran's 
cervical spine disorder, diagnosed as severe neck sprain, did 
not increase in severity during his period of active military 
service.

4.  During active service, the veteran was treated following 
a jeep accident in May 1971 for neck pain which was acute and 
transitory, and which resolved without residual disability.  
A chronic acquired neck disability was not medically 
demonstrated during the veteran's period of active military 
service, or for a number of years thereafter.

5.  Based on the pertinent evidence of record, it is not 
shown that the veteran suffers from pathology of the cervical 
spine which was acquired in service, nor is it demonstrated 
that there was a permanent worsening of the veteran's 
underlying condition based on any inservice occurrence or 
event.

6.  Arthritis of the cervical spine was first clinically 
demonstrated many years following the veteran's separation 
from service.



CONCLUSIONS OF LAW

1.  The veteran's severe neck sprain clearly and unmistakably 
preexisted his entry upon active service, and the presumption 
of soundness with regard to cervical spine strain is 
rebutted.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2003).

2.  The veteran's preservice sprain of the cervical spine did 
not undergo aggravation during service; a separate acquired 
chronic cervical spine disorder, including a herniated disc 
or discs, was not incurred in or aggravated by active 
military service, and arthritis of the cervical spine may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 101, 
1101, 1110, 1111, 1112, 1113, 1137, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.

However, in the case at hand, it is clear that the VA has met 
its duty to notify and assist the veteran in the development 
of all facts pertinent to his claim.  To that end, in 
correspondence of April and June 2003, and in a Supplemental 
Statement of the Case in July 2003, the veteran was informed 
of the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Since the time 
of the issuance of the most recent Supplemental Statement of 
the Case in July 2003, there has been received only 
duplicative evidence, which is to say, evidence previously 
considered in the adjudication of the veteran's current 
claim.  Because no additional original evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
the VA to further notify the veteran what evidence would be 
secured by the VA, and what evidence should be secured by the 
veteran, is harmless.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Accordingly, the Board is of the opinion 
that no further duty to notify or assist the veteran exists 
in this case.

A veteran is to be taken as being in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination for entry into service, except where there is 
clear and unmistakable evidence that a disorder preexisted 
such service.  History of a preservice existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions, but is to be 
considered together with all other material evidence and 
determinations as to inception.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304 (2003).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  A chronic disease listed in 38 C.F.R. § 3.309(a) is 
to be considered to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service, even though there is no 
evidence of such disease during service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2003).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2003); see also Green v. 
Derwinski, 1 Vet. App. 320, 322-23 (1991).  Moreover, in the 
case of wartime service, clear and unmistakable evidence is 
required to rebut the presumption of aggravation when the 
preservice disability underwent an increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306(b) (2003).  Temporary or intermittent flare ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) [citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)].

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Moreover, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in, or made worse by, the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a) (2002).  For the 
showing of a chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Finally, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).

In the present case, the Board must determine whether the 
evidence supports the veteran's claim, or is in relative 
equipoise, with the veteran prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In considering 
the evidence of record, the Board concludes that the weight 
of that evidence is against the finding that any chronic 
acquired cervical spine disorder, including any herniated 
disc(s) or arthritis, had its onset during the veteran's 
active service.  As discussed below, the preponderance of the 
evidence is against a finding that the veteran's current 
cervical spine disorder is related to any incident or 
occurrence of service, and arthritis of the cervical spine 
may not be presumed to have been so incurred.

In that regard, prior to service, the veteran had been in an 
automobile accident, in which his head struck the windshield.  
The veteran's injuries from that accident were treated at the 
Rhode Island Hospital in Providence, Rhode Island.  The 
veteran was originally seen in the early morning hours of 
June 30, 1968, at which time he was treated for left hand 
fractures.  He returned later that day complaining of pain in 
his neck since that morning.  The veteran also indicated that 
he had been having difficulty in moving his neck.  
Radiographic examination of the veteran's cervical spine 
revealed no fractures or dislocation, a normal vertebral 
alignment, and well-maintained disc spaces.  The conclusion 
was negative examination.  The diagnosis rendered was neck 
sprain, and the veteran was noted to have been treated for a 
severe sprain of the neck.  In a written statement submitted 
in April 1994, the veteran indicated that he had been given a 
(cervical) collar to use for one week following the accident.

In a written statement submitted in September 1997, the 
veteran stated that his neck was "fine" after the 1968 
accident.  He further testified during his May 1991 personal 
hearing at the RO that he had experienced pain in his neck 
and back at the time of the 1968 accident, but that it did 
not cause him any problems in basic training.  See Hearing 
Transcript, p. 5.  The veteran again denied any symptoms as a 
result of the June 1968 accident during the course of a March 
1994 VA orthopedic examination.  However, during a VA spine 
examination conducted in May 1996, the veteran stated that 
his attorney had made him wear a neck collar following the 
1968 accident, not because his neck was injured, but rather 
to increase the amount of the settlement in related legal 
proceedings.  In a September 1997 written statement, the 
veteran said "I was told to wear a collar it would get me 
more money, that's all."  Such a statement gives the Board 
pause because the veteran is essentially implying that he has 
in the past fabricated or exaggerated a neck injury for 
monetary gain.

As noted, the veteran attributes his current neck pathology 
to in an inservice jeep accident.  Review of service medical 
records reveals that the veteran indicated on his report of 
medical history in March 1969 that he had been in a recent 
accident ("January" 1968 [sic]), and had suffered a 
"whiplash."  The report of the entrance medical examination 
conducted on March 27, 1969 did not indicate any clinical 
findings referable to a neck or shoulder disorder.  This 
report was rubber-stamped with a notation that the veteran 
had claimed ailments not verified by the medical examination, 
namely:  1.  a neck injury; and 2.  headaches.

In November 1969, the veteran sought medical treatment for 
complaints of a sore neck and head.  At the time, he was 
noted to have been previously involved in an auto accident.  
The veteran apparently did not complain of radiating pain.  
On physical examination, neurological functions were intact, 
and the veteran's neck was supple, without tenderness.  The 
diagnostic impression was strain, which the Board notes is 
the same as the preservice diagnosis.

In January 1970, the veteran sought medical attention a day 
after he reportedly struck his head.  At that time, the 
veteran presented with complaints of cephalgia and nausea.  
He was noted to have a past history of concussion, and his 
physical examination was within normal limits.  Radiographic 
studies of the skull revealed no evidence of any gross 
abnormality.  Five weeks later, the veteran again sought 
medical treatment.  He was noted to have been in an auto 
accident about a year earlier, and to have stated that he 
received a whiplash.  On examination, the veteran's neck was 
described as "OK."

In May 1971, the veteran was involved in a jeep accident.  
Service medical records dating from that time specifically 
report no loss of consciousness.  The veteran's previous 
history of whiplash was recorded, as was his statement that 
he had felt well otherwise.  On physical examination, there 
was no evidence of cervical spasm, and the veteran 
demonstrated a full range of motion.  He was, however, noted 
to have multiple contusions and abrasions.  The diagnostic 
impression was multiple contusions and abrasions, with a past 
history of whiplash.  The veteran was again seen the 
following day complaining of a sore neck and decreased 
flexion of the head.  Radiographic studies showed normal bony 
structures.  There was said to be some straightening of the 
spine, with deviation toward the left due to muscle spasm.  
Significantly, when examined in service following the 
accident, there was a specific finding of no cervical spasm.

Shortly thereafter, the veteran gave a history of a 
preservice head injury on a July 1971 report of medical 
history.  However, he failed to mention the May 1971 jeep 
accident.  A report of the veteran's exit examination, 
conducted on July 15, 1971, revealed normal neck and shoulder 
findings.

In a September 1997 written statement, the veteran stated 
that, three months after he got out of service, he felt pain 
in his neck.  Reportedly, as the years went on, this pain got 
worse.  The veteran further stated that, in 1982 or 1983, he 
quit ironworking due to the pain.

During the course of a personal hearing in May 1991, the 
veteran testified that he had experienced muscle spasms in 
his cervical spine from May of 1971 up to the present.  
According to the veteran, these muscle spasms had increased 
in severity.  Review of the medical evidence of record 
reveals that there are no treatment records in evidence 
between the veteran's discharge from service in August 1971 
and July 1978, when he sought treatment at a VA medical 
facility.  At that time, the veteran made a request for 
Librium for his nervous symptoms and nightmares.  There was 
no radiographic evidence of the existence of any arthritis 
between the time of negative cervical spine X-rays in May 
1971 and cervical spine X-rays taken in conjunction with a 
March 1994 VA orthopedic examination, at which time there was 
evidence of some spurring at the level of the 6th and 7th 
cervical vertebrae.  Moreover, a CT scan performed by private 
providers in March 1990 showed no evidence of any bony 
abnormalities or degenerative changes.  Significantly, a CT 
scan performed in conjunction with a May 1996 VA examination 
revealed evidence of small bony osteophytes at the level of 
the 6th and 7th cervical vertebrae.

The Board observes that there exist no treatment records of 
any kind during the period from July 1978 until February 
1983, at which time the veteran was hospitalized for a 
trimalleolar fracture of the right ankle at a VA facility, 
where he underwent an open reduction and internal fixation.  
The veteran was described as having injured himself after a 
fall from an inner tube while sliding down a snow covered 
hill.  His past history revealed no evidence of allergies or 
medications, and a review of systems was entirely negative.  
On physical examination, the veteran's neck was supple, with 
no bruits or thyromegaly.  His neurological examination was 
grossly intact.  Following the veteran's discharge from the 
hospital, he was subsequently seen in the orthopedic clinic 
in March, April, May, June, and September 1993, as well as in 
January 1984, and in February 1986.  No complaints or 
findings of any cervical spine pain, spasms, or other 
symptomatology was recorded.

The Board observes that the veteran submitted a written 
statement in November 1991, wherein he reported that he broke 
his leg in 1983, and subsequently became a State Constable 
and private detective.  According to the veteran, he 
undertook these professions because he "couldn't climb the 
iron" like he used to.  Accordingly, the veteran "started to 
break down doors evicting crack dealers."  The veteran echoed 
this statement in April 1995, when he submitted a written 
statement in which he said he had to get out of ironwork 
because he couldn't climb the iron anymore.  This is in 
contrast to the veteran's later statement to a VA examiner 
during a May 1996 examination that he had to quit the heavy 
work of an ironworker in 1983 because of his neck.

Medical evidence of record additionally shows that the 
veteran was seen at a VA clinic in December 1985, at which 
time he complained of pneumonia, with pain in his upper back, 
as well as lower back pain radiating from the buttocks to the 
left thigh.  At the time, the veteran was noted to be on 
Librium.  On physical examination, the veteran's neck was 
found to be without nodes, and with no other abnormalities.  
The veteran was later seen in January 1986 for a follow-up of 
high blood pressure.  At that time, the veteran stated that, 
other than being anxious, he had no complaints.  He gave a 
previous medical history of a leg fracture, as well as a 
history of pneumonia, and stated that he was on no 
medication.  On physical examination, the veteran was noted 
to be in no apparent distress.  His throat was within normal 
limits, and the carotid arteries were full.  The clinical 
assessment was hypertension, anxiety, and a history of 
ethanol abuse.  Once again, the veteran voiced no complaints, 
nor were there any findings pertinent to symptomatology of 
the cervical spine.

In August 1985, the veteran was seen for a bee sting on his 
left abdomen.  At that time, he was described as having been 
"stung while cutting wood."  The veteran was additionally 
seen in various VA clinics in December 1985, February and 
April 1986, March 1987, February 1990, December 1993, and 
March 1994.  The April 1986 visit yielded a finding that the 
veteran's neck was clinically negative.  On physical 
examination in March 1987, the veteran was described as in no 
apparent distress.  His throat was slightly injected, though 
with no nodes or facial tenderness.  Examination of the 
veteran's neck and throat in December 1993 was unremarkable.  
Not until March 1994 (years after the February 1990 injury) 
did the veteran present with any complaint relating to 
cervical spine pain or symptomatology.  At that time, the 
veteran received a diagnosis of chronic neck pain with acute 
exacerbation.

Evidence of record indicates that the veteran suffered a head 
or a head/neck and shoulder injury in February 1990.  On 
February 10, 1990, when seen in the emergency room at a VA 
facility, he stated that he had hit his head against a door 
casing, and fallen down, resulting in a complaint of "pins 
and needles" in his arms.  On physical examination, 
neurologic testing was negative.  Radiographic studies of the 
skull, as well as the rest of the examination, were similarly 
negative.  The diagnosis was minor head trauma.  The veteran 
was subsequently treated by a private orthopedist and 
neurosurgeon.  Despite repeated attempts by the RO to obtain 
complete clinical records, the neurosurgeon did not provide 
his clinical records, but rather sent copies of three letters 
which he had written to an attorney, as well as a two-
sentence letter addressed to "whom it may concern."  Evidence 
from the veteran's orthopedist did not comprise clinical 
records, but rather consisted of three letters, one to the 
neurosurgeon, one to an attorney, and one to an insurance 
company.

Review of the aforementioned letters reveals that the 
veteran's orthopedic surgeon was of the opinion that the 
veteran had injured himself on February 10, 1990, at which 
time he reportedly tripped over a cat litter box on the way 
to the cellar in his grandfather's house, falling and hurting 
his left shoulder and neck.  The neurosurgeon indicated that 
the veteran had injured himself after tripping over a cat 
litter box while trying to repair a washing machine at a 
friend's house.  In any case, some sort of legal action 
concerning the nature and extent of the veteran's neck and 
shoulder injuries following his February 1990 fall was 
commenced, inasmuch as each of the physicians in question was 
sending medical reports to a different lawyer.

With regard to the etiology of the veteran's current cervical 
spine disorder, a two-sentence letter dated in August 1991 
from the neurosurgeon addressed to "whom it may concern" 
stated that the veteran was being treated for herniated discs 
in his cervical spine, and that "discs are usually the result 
of trauma, and he did have a jeep accident while in the 
service in 1971, which could very well be the cause of these 
disc problems."  A January 1991 letter from the orthopedic 
surgeon stated that he thought the veteran needed "to calm 
his lifestyle down some, as far as his shoulder is 
concerned."  In a November 1991 letter, the orthopedic 
surgeon further stated that the veteran's diagnosis was "left 
shoulder acromioclavicular joint injury, with impingement, as 
well as cervical radiculopathy, all as a direct result of the 
February 10, 1990 injury."  (Emphasis added)  In a February 
1992 letter, the orthopedic surgeon additionally stated that 
the veteran was a physical man, who took pride in doing 
physical things, and that his acromioclavicular injury, which 
occurred on February 10, 1990, had ended his active and 
physical career.

The Board observes that the veteran has undergone three VA 
examinations in an effort to obtain a definitive opinion as 
to the etiology of his current cervical spine disorder(s).  
An orthopedic examination, conducted in March 1994, resulted 
in diagnoses of acute neck strain, traumatic arthritis of the 
cervical spine, and a herniated nucleus pulposus at the level 
of the 6th and 7th cervical vertebrae.  The examiner noted 
that the veteran had experienced several episodes of injury 
about the head and neck, and that he had persistent neck 
symptoms.  He further opined that a severe injury such as an 
automobile accident involving a head injury could contribute 
to a cervical disc, but added the caveat that there was no 
intervening evidence.

In May 1996, the veteran underwent a VA spine examination, at 
which time the veteran's case was described as a complicated 
one.  Along with the examiner, the veteran reviewed his 
preservice accident in 1968, his inservice accident in 1971, 
and his postservice accident in 1989 [sic].  The veteran did 
not mention his 1983 ankle fracture.  At the time of 
examination, the examiner offered his opinion that the 
veteran might have injured his neck in the 1968 accident, and 
that to presume that he did not was to presume that he 
engaged in insurance fraud.  He further opined that, in 1971, 
the veteran probably did have a whiplash, but that there was 
no documentation of this.  The examiner stated that it was 
impossible to say whether the veteran's cervical discs were 
caused by the 1971 accident, or the 1989 [sic] accident.  The 
examiner further stated that the fact that the veteran got 
along very well until he fell down the stairs would indicate 
that the stair accident was the veteran's entire story.  
However, he also commented that the veteran's stair injury 
might have aggravated a 1971 injury.  Finally, the examiner 
hazarded a guess that the veteran might have sustained a 
whiplash in 1971, which resulted in changes in his neck, and 
that his cervical discs were caused by a fall down the 
stairs.

In May 1996, the veteran underwent a VA neurological 
examination.  At that time, the examiner noted that a 
cervical spine CT taken in conjunction with the examination 
failed to reveal a demonstrable disc.  The neurologist 
further opined that each of the veteran's several falls and 
accidents had contributed to some degree of deficit in the 
cervical spine.  After noting that there was no way to 
definitely decide, the examiner offered a diagnosis of C6-7 
radiculopathy secondary to multiple evidence of trauma not 
specifically related to the event of 1971. 

In reviewing this case, the Board relies on the 1968 medical 
records from Rhode Island Hospital in finding clear and 
unmistakable evidence that the veteran suffered a severe neck 
sprain prior to his entry upon active service.  In 
discounting the veteran's later statements that, at the time 
of that accident, his neck was not hurt at all, the Board 
relies on the fact that he claimed whiplash on his March 1969 
report of medical history, that he claimed a neck injury and 
headaches during his March 1969 entrance examination, and 
that, at various times when seeking medical treatment in 
service, he reported having had whiplash due to a preservice 
accident.  Significantly, these statements were made to 
medical personnel shortly after the accident, and without any 
relationship to an insurance settlement.

As previously noted, there is no clinical evidence of 
arthritis of the cervical spine until March 1994.  More 
specifically, the record is devoid of any evidence of 
degenerative changes on radiographic testing in May 1971 and 
March 1990.  Recently submitted VA records covering the 
period from January 2000 to July 2003 fail to show any 
relationship between the veteran's cervical spine 
disabilities and some incident or incidents of his period of 
active service.  In point of fact, no competent party has 
attributed the veteran's arthritis to an inservice injury.  
As for the veteran's other symptomatology, a private 
physician has opined that the jeep accident could very well 
be the cause of the veteran's disc problems.  A VA doctor has 
opined that an auto accident injury could have contributed to 
cervical disc pathology.  Another VA physician has indicated 
that the veteran probably suffered whiplash in 1971, and that 
the 1990 stair injury might have aggravated his 1971 injury.  
Finally, a VA neurologist has indicated that the combination 
of multiple traumas in the previous 25 years contributed to 
the veteran's cervical radiculopathy.

The Board notes that service connection may not be predicated 
on a resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Furthermore, a medical opinion expressed in terms of 
"may" also implies "may not," and thus is too speculative to 
establish a claim.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In evaluating the aforementioned medical opinions, it is 
unclear whether the veteran's private physician was aware of 
the 1968 neck strain, or whether the first VA physician 
specifically noted the lack of intervening medical evidence.  
However, the second VA physician noted that the fact that the 
veteran had been getting along very well until his 1990 
accident was suggestive of that accident being responsible 
for his symptomatology.  Finally, the VA neurologist 
ultimately concluded that the veteran's cervical 
radiculopathy was not specifically related to his 1971 
accident.

The Board notes that, based on the evidence of record, there 
exists one unequivocal medical opinion regarding the etiology 
of the veteran's neck and shoulder symptomatology.  That 
opinion comes from the veteran's private orthopedic surgeon.  
On more than one occasion, that physician stated that the 
veteran's left shoulder acromioclavicular joint injury, with 
impingement and cervical radiculopathy, was the direct result 
of his February 1990 injury.

As previously noted, "temporary or intermittent flare ups 
during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is 
worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Viewing the evidence in a light most favorable to the 
veteran, the weight of that evidence suggests that such a 
worsening in the underlying condition of the veteran's 1968 
neck disorder was not incurred during service.  This 
conclusion is supported by medical evidence of record showing 
a lack of interval history, including various examinations of 
the throat and neck area over the years during which no 
complaints or findings of cervical spasms (which the 
appellant has stated existed since 1971) or other cervical 
symptomatology were ever made, and the fact that the veteran 
was not on any medication for neck or shoulder pain until 
after February 1990.  The evidence additionally shows that, 
despite his allegation that he suffered from neck spasms and 
severe neck pain, the veteran engaged in such physically 
risky activity as snow sledding in 1983.  Moreover, he was 
able to cut wood in 1985.  Significantly, the veteran's own 
orthopedic surgeon was of the opinion that the veteran had to 
"calm his lifestyle down some."  That same orthopedic surgeon 
described the veteran as a physical man who took pride in 
doing physical things, and whose "active and physical career" 
was ended by his February 1990 injury.  The Board 
additionally relies on the veteran's own statements that he 
engaged in the heavy work of ironwork from 1971 until 1983, 
when forced to stop by his ankle injury, and that, in his 
subsequent work as a constable, he had the ability to "break 
down doors evicting crack dealers."  By the veteran's own 
admission, after February 1990, he was unable to "break down 
doors like he used to" (See November 1991 written statement).  
Significantly, in an April 1995 statement, the veteran had 
commented that evictions were his "thing."

The Board notes that, according to the evidence of record, 
the veteran was able to go to school and obtain his pest 
control license many years after service.  However, he was 
unable to return to his job at the South Shore Mental Health 
Clinic in Massachusetts "after a small car accident" (See 
September 1997 written statement).  This evidence supports 
the conclusion that, even if the veteran's neck injury in the 
1968 accident never occurred, he did not incur any chronic 
acquired cervical spine disorder(s) as the result of the 1971 
inservice jeep accident.  Under such circumstances, his 
current symptomatology is most likely related to postservice 
incidents, including various occupational hazards and 
accidents.

In order for service connection to be warranted, there must 
be evidence of a present disability which is attributable to 
a disease or injury incurred during service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Because the totality 
of the medical and nonmedical evidence of record shows that 
the veteran's currently demonstrated cervical spine 
disorder(s), including arthritis and cervical disc disease, 
cannot be said to be related to service by way of direct 
incurrence or aggravation of the veteran's preservice neck 
sprain, the Board finds that the claim for entitlement to 
service connection for a cervical spine disorder must be 
denied.  His assertions and testimony are shown not to be 
credible, when considered in light of their contradictions 
and the objective, documented evidence.  In point of fact, 
the Board finds that the credible evidence of record is not 
in equipoise on the question of whether the veteran's current 
cervical disorder(s), including herniated discs and/or 
arthritis, should be service connected.  Inasmuch as the 
preponderance of the evidence is against allowance of the 
veteran's claim, the benefit of the doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b) (2002).



ORDER

Service connection for a cervical spine disorder, including 
herniated cervical disc(s) and arthritis, is denied.



                       
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

